UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         10/10/2019



 In Re Actos Direct Purchaser Antitrust                       1:15-cv-03278 (RA) (SDA)
 Litigation
                                                              ORDER




STEWART D. AARON, United States Magistrate Judge:

        In view of the Opinion and Order entered by Judge Abrams on October 8, 2019 regarding

Defendants’ motions to dismiss (ECF No. 131), the parties shall meet and confer to prepare a joint

letter to me regarding their proposals for moving this case forward to resolution. The letter shall

address the discovery needed by each side, as well as a proposed schedule for such discovery,

and any other matters the parties wish to raise. The letter shall be filed no later than October 18,

2019.

SO ORDERED.

DATED:         New York, New York
               October 10, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
